Citation Nr: 1530905	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  08-18 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES


1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active military service from August 1963 to September 1966.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, that denied the benefits sought on appeal.  The Veteran timely appealed the decision, and the Board denied the claims in an April 2014 decision.  The Veteran appealed that determination to the United States Court of Appeals for Veterans Claims (Court), which vacated and remanded the Board's April 2014 denial in a March 2015 Memorandum Decision.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claims.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Moreover, the absence of evidence of hearing loss in service is not a bar to service connection.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  The Court, in Hensley, indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the appellant's in-service exposure to loud noise and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d).

The Veteran asserts that he has left ear hearing loss and tinnitus as a result of his active military service, and in particular to his conceded in-service noise exposure while working as an aviation electrician's mate.  Regarding diagnosis of hearing loss, service treatment records show that the Veteran did not complain of and was not treated for hearing loss at any time on active duty.  At his entrance medical examination, conducted in July 1963, audiological evaluation revealed pure tone thresholds as follows:





HERTZ




500
1000
2000
3000
4000
6000
RIGHT
(-5) 10
(0) 10
(-10) 0
(-10) 0
(-10) 0
(-10) 0
LEFT
(-10) 5
(-10) 0
(-10) 0
(-5) 5
(0) 5
(20) 30

(NOTE: Prior to November 1967, and in some instances thereafter, audiometric results were reported in standards set forth by the American Standards Association (ASA). Those figures are on the left of each column and are not in parentheses. Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)

Audiological testing was not provided to the Veteran at his separation from service.  Instead, he underwent whisper-voice testing at his September 1966 separation medical examination; it returned normal results bilaterally, and no hearing loss or tinnitus was recorded at that time.

Pursuant to his claim, the Veteran was provided VA examination in November 2006 and again in November 2011.  Report of the November 2006 examination reflects that the Veteran was diagnosed with current hearing loss for VA purposes in his left ear only, as well as bilateral tinnitus.  Because the opinion provided in that examination report was deemed insufficient, the Veteran was provided a second VA examination in November 2011.  At that time, he was again diagnosed with left ear hearing loss and bilateral tinnitus.  The examiner stated that she was unable to provide an opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation.  In so finding, the examiner noted that, at the 6000 Hertz level, the Veteran's left ear hearing acuity had been found to be worse than his right ear by 30 decibels on the July 1973 entrance audiogram.  She pointed out that even with that discrepancy, his hearing had been within normal limits bilaterally.  The examiner further noted that noise exposure from aircraft, such as that experienced by the Veteran, "would usually present a similar degree of loss in both ears," but found that this was not shown in the Veteran's case.  The examiner also noted the Veteran's extensive post-service noise exposure.  She found the Veteran's tinnitus to be associated with his hearing loss, concluding that it was not at least as likely as not related to service, as his hearing loss was not found to be related to service.  

However, the November 2011 VA examiner failed to discuss the Veteran's contention that he injured the hearing in his left ear when a jet engine was turned on while he was standing nearby, with his left ear closest to the engine.  Further, as noted in the Memorandum Decision, the opinion is unclear as to whether the Veteran's hearing currently shows a bilateral worsening from service-as the examiner suggested would be seen in hearing loss stemming from acoustic trauma-and as to the importance, if any, of the 30-decibel difference between the Veteran's left and right hearing acuity at 6000 Hertz in the context of the question of the etiology of his hearing loss.  This is so particularly as the examiner further found the Veteran's hearing to have been normal at service entrance.  In addition, the Board notes that the examination failed to consider that the audiological testing conducted in July 1963 was reported in ASA units and requires conversion to ISO-ANSI units, as noted above.

Under relevant VA regulations, action should be taken to obtain a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: 1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2014).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, establishes a low threshold.  The Board further notes that the Court has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").   

Here, the Veteran has stated that he believes his left ear hearing loss is related to service, and particularly to conceded in-service acoustic trauma.  Further, as noted by the Court in the March 2015 Memorandum Decision, the audiologist who conducted the November 2011 VA examination was unclear as to whether the Veteran's current hearing loss demonstrated a similar loss in both ears, which might be due to in-service noise exposure.  In particular, as noted by the Court, it is unclear from the November 2011 opinion whether the Veteran's hearing in the left ear "started off worse than in the right ear, depreciated along with the right ear, and ultimately remained worse," thus demonstrating a "similar degree of loss in both ears" that would suggest a hearing loss due to acoustic trauma.  Further, the examiner did not address the significance, if any, of the 30-decibel difference in hearing acuity in the Veteran's ears at 6000 Hertz and did not consider that the results of the July 1963 audiogram must be converted from ASA units to ISO-ANSI units for proper evaluation.  See 38 C.F.R. § 4.2 (2014) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  Thus, the Board finds that there is insufficient competent medical evidence on file to make a decision on this issue and must therefore remand to obtain a further VA medical nexus opinion regarding the etiology of the Veteran's claimed hearing loss.  See McLendon, 20 Vet. App. 79. 

Additional VA medical opinion is therefore required.  See 38 C.F.R. § 4.2 (2014) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  The Board finds that there is insufficient competent medical evidence on file to make a decision and must therefore remand to obtain additional medical nexus opinion regarding the etiology of the Veteran's left ear hearing loss.  See McLendon, 20 Vet. App. 79.  

In light of the above considerations, the Board concludes that another medical opinion is needed.  Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claim of service connection for left ear hearing loss.  38 U.S.C.A. § 5103A (West 2014).  Specifically, the agency of original jurisdiction (AOJ) must arrange for the issuance of a medical opinion by the examiner who offered the November 2011 opinion concerning the Veteran's hearing loss.  In opining as to whether any such disorder had its origin in service, the examiner must specifically discuss the credible contentions of the Veteran concerning the in-service noise exposure, particularly the incident with the accidental activation of the jet engine near his left ear.  The examiner must also clarify her findings as to whether the Veteran's current hearing loss demonstrates a similar loss in both ears, which might be due to in-service noise exposure.  In particular, the examiner must clarify whether the Veteran's hearing in the left ear "started off worse than in the right ear, depreciated along with the right ear, and ultimately remained worse," thus demonstrating a "similar degree of loss in both ears" that would suggest a hearing loss due to acoustic trauma.  Further, the examiner must address the significance, if any, of the 30-decibel difference in hearing acuity in the Veteran's ears at 6000 Hertz and must specifically consider the results of the July 1963 audiogram as converted from ASA units to ISO-ANSI units.  The opinion must be based upon consideration of the Veteran's documented history and assertions through careful consideration of all records in the Veteran's claims file.  Such opinion is needed to fully and fairly evaluate the claim of service connection for left ear hearing loss.  See 38 U.S.C.A. § 5103A(d) (West 2014).

(If further examination of the Veteran is necessary, such must be undertaken and such findings included in the examiner's final report.  The AOJ must arrange for the Veteran to undergo examination, however, only if the November 2011 VA examiner is unavailable or if such examination is needed to answer the questions posed.)  

Concerning the claim for entitlement to service connection for tinnitus, because a grant of service connection for hearing loss could affect the claim for entitlement to service connection for tinnitus, the Board finds that the claim for service connection for tinnitus is inextricably intertwined with the claim for entitlement to service connection for left ear hearing loss.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As resolution of the claim for service connection for hearing loss could well impact the claim on appeal for service connection for tinnitus, these issues must be considered together.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be referred to the VA examiner who provided the November 2011 VA opinion.  The entire claims file, to include a complete copy of this remand, must be made available to and reviewed by the examiner.  

The examiner must provide additional opinion and discussion as to the medical probabilities that the Veteran's currently diagnosed left ear hearing loss is related to his period of military service.  In the context of any negative opinion, the reviewer must specifically address the Veteran's statements, including his credible report of in-service exposure to acoustic trauma.  The examiner must also clarify whether the Veteran's hearing in the left ear "started off worse than in the right ear, depreciated along with the right ear, and ultimately remained worse," thus demonstrating a "similar degree of loss in both ears" that would suggest a hearing loss due to acoustic trauma.  Further, the examiner must address the significance, if any, of the 30-decibel difference in hearing acuity in the Veteran's ears at 6000 Hertz and must specifically consider the results of the July 1963 audiogram as converted from ASA units to ISO-ANSI units.  Citations to the record or relevant medical principles should be included as necessary to explain the examiner's opinions.

(If the reviewer is no longer available, or the reviewer determines that another examination is necessary to arrive at any requested opinion, an examination should be scheduled and the Veteran notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claims.  See 38 C.F.R. § 3.655(b) (2014).  The examiner should provide the opinions requested above.)

2.  After the requested development has been completed, the examination report must be reviewed to ensure that it is in compliance with the directives of this remand.  If any report is deficient in any manner, it must be returned to the examiner.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claims on appeal must be re-adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time for response before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

